UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4749


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ZEE ZEE ZELAZURRO,

                Defendant - Appellant.



                            No. 14-4752


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ZEE ZEE ZELAZURRO,

                Defendant - Appellant.




Appeals from the United States District Court for the District
of South Carolina, at Columbia.    Margaret B. Seymour, Senior
District Judge. (3:06-cr-00561-MBS-1; 4:08-cr-01076-RBH-1)


Submitted:   February 9, 2015             Decided:   March 2, 2015


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.
Affirmed by unpublished per curiam opinion.


James P. Rogers, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant.      William N. Nettles, United
States Attorney, Julius Ness Richardson, Assistant United States
Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Zee Zee Zelazurro appeals from the district court’s

judgments     revoking              his      supervised          release          and   imposing

concurrent       fifteen-month            sentences.              On      appeal,       Zelazurro

contends    that    his           sentence     is       procedurally        and   substantively

unreasonable.       We affirm.

            “A district court has broad discretion when imposing a

sentence     upon       revocation           of         supervised     release.”             United

States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013).                                 Accordingly,

in     examining        a     revocation            sentence,        we     “take[]      a     more

deferential appellate posture concerning issues of fact and the

exercise      of        discretion           than         reasonableness           review       for

[G]uidelines sentences.”                  United States v. Moulden, 478 F.3d

652, 656 (4th Cir. 2007) (internal quotation marks omitted).                                     We

will    affirm      a        revocation        sentence         that      falls     within      the

statutory maximum, unless we find the sentence to be “plainly

unreasonable.”          United States v. Crudup, 461 F.3d 433, 437 (4th

Cir.    2006).          In    reviewing        a        revocation     sentence,        we    first

determine “whether the sentence is unreasonable,” using the same

general analysis employed to review original sentences.                                      Id. at

438.      Only     if        we    find    a      sentence      to     be    procedurally        or

substantively        unreasonable              will        we   determine          whether      the

sentence is “plainly” so.                 Id. at 439.



                                                    3
               A    revocation     sentence       is       procedurally        reasonable     if

the    district       court    has     considered          the    applicable        18   U.S.C.

§ 3553(a) (2012) factors and the policy statements contained in

Chapter Seven of the Guidelines.                    Crudup, 461 F.3d at 439.                 The

district court also must provide an explanation of its chosen

sentence, although this explanation “need not be as detailed or

specific”      as     is    required    for    an      original       sentence.          United

States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).                                   It may

be    possible       for    this   court     to   evaluate         from       “[t]he     context

surrounding a district court’s explanation . . . both whether

the court considered the § 3553(a) factors and whether it did so

properly.”          United States v. Montes-Pineda, 445 F.3d 375, 381

(4th Cir. 2006); see also United States v. Johnson, 445 F.3d

339,    345    (4th    Cir.    2006)     (explaining             that,   while      sentencing

court must consider statutory factors and explain the sentence,

it    need    not    explicitly      reference         §    3553(a)      or    discuss    every

factor on record).

               Zelazurro      argues    that      the       district       court    failed    to

consider the § 3553(a) factors and, in particular, did not take

into    account       the   nature     and    circumstances           of      the   violations

which    all       occurred   within     a    one-month          period.        However,     the

record shows that the court imposed the fifteen-month terms of

imprisonment based upon Zelazurro’s continued disregard for the

court’s authority.            The court also found that his “excuses” were

                                              4
insufficient       explanation       for     his       repeated    violations.             Such

reasoning        took      into      account           Zelazurro’s         history           and

characteristics         and   implicitly         considered       the    need       to     deter

Zelazurro’s continued noncompliance.                      These considerations are

among the relevant § 3553(a) factors the court was required to

consider in imposing its revocation sentence.                             See 18 U.S.C.

§§ 3553(a),       3583(e)     (2012).        Accordingly,          we    find       that     the

district court adequately considered the § 3553(a) factors prior

to imposing sentence.

            A revocation sentence is substantively reasonable if

the district court states a proper basis for concluding that the

defendant should receive the sentence imposed.                          Crudup, 461 F.3d

at 440.     In addition, an appellate presumption of reasonableness

applies    for     a    within-Guidelines          sentence       upon    revocation         of

supervised release.           See United States v. Petreikis, 551 F.3d

822, 824 (8th Cir. 2009).

            Zelazurro contends that the district court failed to

consider     the       totality     of     the     circumstances         and        that    his

fifteen-month sentences are greater than necessary to accomplish

the goals of sentencing.             We conclude that Zelazurro’s sentences

are substantively reasonable, as he has failed to rebut their

presumed reasonableness.             As discussed above, the district court

assessed     the       totality     of   the       circumstances,         including          the

applicable    §    3553(a)        factors,       and    concluded       that    a    term    of

                                             5
imprisonment within the advisory Guidelines range was necessary

given Zelazurro’s repeated violations and failure to conform his

conduct.   This conclusion was based on proper sentencing factors

described in § 3553(a), and thus, the sentences were reasonable.

           Accordingly,     we   affirm   Zelazurro’s      sentences.      We

dispense   with     oral   argument   because      the    facts   and   legal

contentions   are   adequately    presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                      6